The opinion of the court was delivered by
Reed, J.
The relief asked for on this rule concerns a judgment entered in the Second District Court of Jersey City, which judgment was docketed first in the Hudson County *69Court of Common Pleas, and thereafter in the Supreme Court.
Execution was issued upon the judgment docketed in this court under which property of the relator was levied upon.
The relator asks to be afforded relief upon the ground that the judgment in the District Court was entered against him without his interposing any defence, because he had been led to believe that the action against him had been suspended or determined.
It appears that in June, 1909, a summons was issued against Loins LavaJ in an action brought in the said District Court by Charles Lacombe, and that Laval placed Ins defence in the hands of an attorney; that this action was continued by adjournments from time to time until December 1st, 1909, when, in the absence of Laval, a judgment was entered against him. The defendant claims that he was misled into the belief that the claim had been heard and decided in an action brought in the State of New York by one Charles Lacombe against Charles Laval, as administrator of Charles Laval, deceased, to recover on a bond which seems to have been given by Charles Laval conditioned for the payment of a debt of Louis Laval. Louis Laval, the defendant, was noticed to come in and aid the defence in the New York action.
Louis Laval appeared in that city as a witness, and he thought the new suit involved the same matter as the New Jersey suit, and so paid no further attention to the action pending against him in this state, and was not aware of the judgment that had been entered in the New Jersey action until execution was levied upon his property under that judgment.
This judgment having been docketed in the Hudson County Court of Common Pleas, and that docketed judgment being afterward docketed in the Supreme Court, application is now made to have the judgment opened and a new trial granted.
The provision for docketing a judgment of the District Court in the Court of Common Pleas for that county is to be found in sections 168-177. inclusive, of the District Court act. Pamph. L. 1898, p. 618. Section 172 of that act pro*70vides that “such judgment shall * * * operate as a judgment obtained .in a suit originally commenced in the said court,' and satisfaction thereof may be entered in the same and upon the same evidence as is now provided by law in the case of judgment rendered in the Court of Common Pleas, and execution may issue therein out of such Court of Common Pleas which shall be of the same effect as to the property of the judgment debtor, either personal or real, as if issued on the judgment originally obtained in such Court of Common Pleas upon the suit commenced therein.”
By section 173, as amended by the act of 1908, page 97, it is provided that “no judgment shall be allowed to be docketed after the granting of a new trial, an appeal or certiorari. In case the judgment shall have been docketed before the granting of a new trial, an appeal or certiorari, no execution shall issue therein out of the Court of Common Pleas pending the final determination of the said proceedings.” It is provided that “in case execution has issued in the Common Pleas, in case a new trial is granted by the District Court, no further proceedings shall be taken on such execution, pending the determination thereof.”
The provision for docketing a judgment of the Court of Common Pleas in the Supreme Court is to be found in Gen. Stat., p. 1842. Sections 8, 9 and 10 of that act state what the docketing record shall contain, and what the clerk of the Court of Common Pleas and the clerk of the Supreme Court shall do in respect to it. Section 11 provides that “such judgment shall, from the time of such docketing in the Supreme Court, operate as a judgment obtained in the Supreme Court, and satisfaction thereof may be entered on the margin of the docketing, upon the same evidence and in the same manner as is now provided by law in case of judgment rendered in the Supreme Court.” Section 12 provides for issuing executions out of the Supreme Court after docketing, and for controlling executions issued out of the inferior court before docketing. Section 14 provides that “if the judgment of the Court of Common Pleas shall be removed by writ of error to the Supreme Court, before or after it is docketed, execution *71shall be stayed in the Supreme Court in the same manner as it would be in the Court of Common Pleas.”
The language of section 173 of the District Court act displays the legislative understanding that a judgment of the District Court, by being docketed in the Court of Common Pleas, does not cease to be under the control of the District Court.
The District Court can grant a new trial after its judgment is docketed. Pamph. L. 1908, p. 98; Baisley v. Universal Drier Co., 32 Vr0oom 459.
The statutory provision for a new trial in the District Court impliedly excludes the view that the Court of Common Pleas has such power. While a judgment docketed in the Court of Common Pleas may be attacked in that court for an irregularity in such docketing (Roller v. Roller, 17 Vroom 511), yet, where the docketing is regular, proceedings to set aside the judgment must be taken in the court in which the judgment was rendered, or taken by proceedings which are addressed to that court.
It appears that the proceedings for docketing judgments in the District Court are legislative transcripts of the proceedings prescribed for docketing judgments of Courts for the Trial of Small Causes. Gen. Stat., p. 1879, §§ 70, 77.
In Davis v. Osborne, 22 Vroom 101, it was held that any order to review a judgment rendered in a justice’s court, which judgment had been docketed in a Court of Common Pleas, upon the ground of illegality in the proceedings of the trial court anterior to the judgment, the writ of ceriiorari must go to the justice’s court, and not to the Court of Common Pleas.
Whether, if the docketed judgment is void for any reason, such, for instance, as a failure to bring in the defendant in the trial court, such judgment could be struck from the record as a docketed judgment, need not be decided.
In the present case, process was served upon the defendant, and the judgment in respect to the procedure was entirely regular.
The present application is addressed to the equitable power *72of the Supreme Court to open the judgment and grant the defendant a new trial because of his mistake respecting the effect of the Yew York action in terminating the present action.
Such an application could not have been successfully addressed to the Court of Common Pleas when the judgment was a docketed judgment in that court. Yor can it be recognized in this court since the judgment has been docketed here. The judgment became a judgment of the Court of Common Pleas for the purpose of securing more efficient means of satisfying the judgment debt. "When once docketed in the Common Pleas, it could be docketed in this court for the same purpose. But in neither case did the docketing operate as a writ by which the judgment was transferred from the trial court to a higher court for the purpose of reviewing trial er- , rors, or for the parpóse of transferring the power over the judgment by the trial court to the superior court save in the matter of execution and the entry of satisfaction of the judgment debt.
Eor this reason we are of the opinion that the application must be refused.